Citation Nr: 0936724	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include as secondary to service-connected 
lumbosacral strain with mechanical back pain. 

2.  Entitlement to an increased rating for lumbosacral strain 
with mechanical back pain, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to March 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to service connection for bilateral leg spasms 
and denied entitlement to an increased rating in excess of 20 
percent for lumbosacral strain with mechanical back pain.  
Jurisdiction over the Veteran's claims has remained with the 
RO in Roanoke, Virginia.

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing at the RO (Travel Board hearing).  
In October 2008, the Board remanded these matters to schedule 
the Veteran for the requested hearing.  The hearing was 
scheduled for February 2009 and the Veteran was notified; 
however he failed to appear for the hearing.  To the Board's 
knowledge, he has offered no explanation as to why he was 
unable to appear for the scheduled hearing, and he has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal, as if the 
Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Total Rating for Compensation Based 
on Individual Unemployability (TDIU) is an element of all 
claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The question of entitlement to a TDIU is 
raised by the evidence in this case.  This issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral leg 
disability.

2. The Veteran's lumbosacral strain is manifested by forward 
flexion to 45 degrees, extension to between 10 and 15 
degrees, and bilateral lateral flexion and rotation to 
between 10 and 20 degrees.  There is no evidence of spinal 
ankylosis or current neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for an increased rating in excess of 20 
percent for a lumbosacral strain with mechanical back pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in August 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for bilateral leg spasms 
and for an increased rating for lumbosacral strain with 
mechanical back pain.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a May 2008 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in an August 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The August 2005 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  The 
letter also notified the Veteran that medical or lay evidence 
could be submitted to substantiate his increased rating claim 
and provided specific examples.  The letter stated that the 
Veteran could submit letters from individuals who could 
describe the manner in which his disability had worsened.  

The May 2008 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  The timing deficiency with regard to this letter 
was cured by readjudication of the claim in the August 2008 
supplemental statement of the case.  Mayfield, 499 F.3d at 
1317.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, Social Security Administration (SSA) disability 
records, and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for a bilateral leg 
condition and lumbosacral strain with mechanical back pain.

In a July 2008 written statement (VA Form 646), the Veteran's 
representative claimed that an April 2008 VA examination for 
the Veteran's lumbosacral strain was inadequate and that a 
new examination was required.  The Veteran's representative 
contended that the examination report contained only a 
description of the symptoms required to classify the 
Veteran's disability and did not provide a full description 
of the effects of the disability upon his ordinary activity 
as required in 38 C.F.R. § 4.2.

As discussed below, the April 2008 VA examination report 
discusses the functional impairment caused by the Veteran's 
lumbosacral strain.  Furthermore, the examination report does 
contain the findings necessary to rate the Veteran's 
disability and was the product of a review of the Veteran's 
reports.  Hence, the examination is adequate. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for a 
bilateral leg condition and for an increased rating for 
lumbosacral strain with mechanical back pain are thus ready 
to be considered on the merits.

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation. 38 C.F.R. § 
3.310(b).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In this case, there is no medical evidence of a current 
bilateral leg disability.  An August 2004 VA primary care 
note indicates that the Veteran reported weakness and 
numbness of both thighs.  However, the only diagnosis noted 
was chronic lower back pain.  Furthermore, a September 2005 
VA examination report indicates that the Veteran reported 
experiencing spasms in his thighs since January 1998 due to 
his service connected lumbosacral strain.  Such pain occurred 
constantly and traveled to both thighs.  However, the 
examiner who conducted the September 2005 VA examination 
concluded that a diagnosis was not possible with regard to 
the Veteran's claimed condition of bilateral leg spasms 
because there was no objective finding.

Although the Veteran has reported having pain in his legs 
associated with his lumbosacral strain and muscle spasms, 
including in his August 2005 claim and during the September 
2005 VA examination, pain without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  There is no other evidence of a current bilateral leg 
disability.  Therefore, a current disability has not been 
demonstrated.  McClain, 21 Vet. App. at 321.

Moreover, service connection may not be predicated on lay 
assertions of medical causation.  In the present case, the 
Veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See Espiritu v. 
Derwinski, supra.

Absent evidence of a current bilateral leg disability, the 
weight of the evidence is against the claim, and it must be 
denied.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's back disability is currently rated under 
38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the 
spine.  DC 5242 refers to DC 5003 for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

Under the applicable criteria, effective prior to the date 
the Veteran filed his increased rating claim, limitation of 
spinal motion is evaluated under the general rating formula 
for rating diseases and injuries of the spine.  38 C.F.R. § 
4.71a, DC 5242.  

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is 
warranted for ankylosis of the entire spine.  Id.  

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

The August 2004 VA primary care note indicates that the 
Veteran reported injuring his back in the military in 1998 
due to a fall and that he continued having constant pain 
(rated as 8 in intensity) which was worst when he was sitting 
and bending.  He also reported weakness and numbness of both 
thighs and that he took Tylenol for the pain.  Examination of 
the back revealed thoracic and lumbar tenderness and mild 
pain with flexion.  Examination of the extremities revealed 
that there was negative straight-leg raising.  The Veteran 
was diagnosed with chronic lower back pain.

The September 2005 VA examination report reveals that the 
Veteran reported injuring his back in January 1998 when he 
fell during active duty, resulting in a lumbosacral strain 
and chronic low back pain since that time.  The pain would 
also travel to both thighs and was characterized as crushing, 
burning, aching, sharp, sticking, and cramping in nature and 
10/10 in intensity.  The pain would come by itself, was 
elicited by physical activity, stress, and prolonged 
standing, and was relieved by rest and medication (Tylenol 
and Motrin).  The Veteran also reported that when 
experiencing pain he could function with medication.  His 
back condition did not cause incapacitation, however he was 
unable to lift or carry anything over 20 pounds and had 
difficulty bending and stooping.  Furthermore, the Veteran's 
condition resulted in 4 times lost from work per year.

The Veteran's posture and gait were within normal limits and 
he did not require an assistive device for ambulation.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was present in 
the paravertebral muscles of the lumbar region and there was 
tenderness noted over the lumbar spine.  There was positive 
straight leg raising bilaterally and no spinal ankylosis.  

Range of motion of the thoracolumbar spine was noted as 
follows: forward flexion was to 45 degrees, with pain 
occurring at 45 degrees; extension was to 15 degrees, with 
pain occurring at 15 degrees; right and left lateral flexion 
were both to 20 degrees, with pain occurring at 20 degrees; 
and right and left rotation were both to 20 degrees, with 
pain occurring at 20 degrees.  The joint function of the 
spine was additionally limited by pain after repetitive use, 
but not by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Pain had the major 
functional impact.  The examiner noted that he was unable to 
make a determination without resorting to speculation as to 
whether pain, fatigue, weakness, lack of endurance, and 
incoordination additionally limited the joint function in 
degrees.  There were no signs of intervertebral disc syndrome 
with chronic permanent nerve root involvement.  Furthermore, 
X-rays of the lumbar spine were within normal limits.  The 
diagnosis was chronic lumbosacral strain, characterized by 
chronic low back pain, difficulty bending and stooping, and 
reduced range of motion of the lumbar spine.

A June 2006 emergency department note from Obici Hospital 
reveals that the Veteran reported a bilateral lower back 
injury due to a fall onto a hard surface where he landed on 
his back.  There was a sudden onset of persistent, sharp back 
symptoms.  The Veteran's back condition was exacerbated by 
movement and there was no relief.  Examination of the back 
revealed no scoliosis or costovertebral angle tenderness, but 
there was paraspinal tenderness and a small area of soft 
tissue swelling of the lower back.  X-rays of the lumbar 
spine revealed that there was no evidence of fracture or 
subluxation and that there was preservation of vertebral body 
height, intervertebral disc spaces and alignment.  Bilateral 
sacroiliac joints were symmetric and thoracolumbar junction 
was contiguous.  There was no bony lesion, spondylolisthesis, 
or spondylolysis.

A January 2008 SSA case development note reveals that the 
Veteran reported that he could usually walk without great 
difficulty, bend to touch just above his feet, lift 10 pounds 
frequently and 20 pounds occasionally, enter and exit a car, 
and go up and down stairs.  He used no assistive device and 
could reach out front and to the side.

An April 2008 VA examination report indicates that the 
Veteran reported being diagnosed with a lumbar strain and 
that the condition had existed since 1997.  His back 
condition resulted in stiffness and decreased range of motion 
and weakness due to pain.  Constant, localized lower back 
pain (characterized as squeezing, aching, and oppressing) had 
occurred for 10 years and was 4/10 in intensity.  The pain 
was elicited by physical activity and was relieved by rest 
and medication (Etodolac).  The Veteran could function when 
experiencing pain without medication and he reported that his 
condition had not resulted in any incapacitation.  He further 
reported back pain with lifting and bending and no 
radiculopathy.

The Veteran's posture and gait were within normal limits and 
he did not require any assistive device for ambulation.  
Examination of the thoracolumbar spine revealed no evidence 
of radiating pain on movement or muscle spasm, however lower 
back tenderness was noted.  There was negative straight leg 
raising bilaterally and no ankylosis of the lumbar spine.  

Range of motion of the thoracolumbar spine was noted as 
follows:  forward flexion was to 45 degrees, with pain 
occurring at 45 degrees; extension was to 10 degrees, with 
pain occurring at 10 degrees; right and left lateral flexion 
were both to 10 degrees, with pain occurring at 10 degrees; 
and right and left rotation were both to 10 degrees, with 
pain occurring at 10 degrees.  The joint function of the 
spine was additionally limited by lack of endurance and pain 
after repetitive use (pain had the major functional impact), 
but not by fatigue, weakness, or incoordination after 
repetitive use.  Such factors additionally limited the joint 
function by 0 degrees.  Furthermore, inspection of the spine 
revealed normal head position with symmetry in appearance and 
symmetry of spinal motion with normal curvatures of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  The 
previously established diagnosis of lumbosacral strain with 
mechanical back pain was unchanged.

The above evidence reflects that there is a lower back 
disability with pain and limitation of motion, most recently 
noted during the April 2008 VA examination as forward flexion 
to 45 degrees and extension and right and left lateral 
flexion and rotation all to 10 degrees, with no ankylosis of 
the lumbar spine.  As the evidence does not reflect that 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, the next higher rating under the general 
rating formula, 40 percent, is not warranted for the 
Veteran's thoracolumbar spine strain under DC 5242.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5242.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain associated 
with the Veteran's back at the end of forward flexion, 
extension,  right and left lateral flexion, and right and 
left rotation.  He was able to perform forward flexion to 45 
degrees, extension to between 10 and 15 degrees, and 
bilateral flexion and rotation to between 10 and 20 degrees.  
Flare-ups have not been reported but pain and lack of 
endurance have been identified on repetitive motion.  There 
was no additional limitation of motion due to these factors 
reported.  Even considering pain and other factors, the 
evidence does not support assignment of a higher rating under 
DC 5242, as the evidence does not reflect that the Veteran's 
pain and lack of endurance are so disabling to actually or 
effectively result in flexion limited to 30 degrees or less -
the requirement for the next higher percent rating under DC 
5242. 

There is no evidence of an associated neurological 
impairment.  The August 2004 VA primary care note indicated 
that sensation was present bilaterally and muscle strength 
was 5/5 bilaterally.  The September 2005 VA examination 
report indicates that neurological examination of the lower 
extremities revealed that motor and sensory function were 
both within normal limits.  Lower extremity reflexes revealed 
knee and ankle jerk of 3+ bilaterally.  

The June 2006 emergency department note from Obici Hospital 
indicates that the Veteran initially reported tingling 
(paresthesias) in his legs/feet.  However, examination 
revealed that there was no numbness, motor weakness, 
paralysis, or sciatica.  Sensory examination was normal, 
plantar was downgoing bilaterally, deep tendon reflexes were 
all normal, and motor strength to all extremities were strong 
and equal.  Furthermore, upon examination the Veteran denied 
paresthesias.  

The August 2006 examination report from Southampton Memorial 
Hospital reveals that the Veteran could flex and extend all 
extremities without any problems, the cranial nerves two 
through twelve were grossly intact, and he had no motor or 
sensory deficits.

Furthermore, the April 2008 VA examination report indicates 
that the Veteran reported having no radiculopathy and that 
neurological examination of the upper and lower extremities 
revealed that motor and sensory function were both within 
normal limits, biceps and triceps jerk were normal (2+) 
bilaterally, and knee and ankle jerk were normal (2+) 
bilaterally.  

As such, Diagnostic Code 5243 (intervertebral disc syndrome) 
is not applicable.  Rather, a 20 percent evaluation utilizing 
the rating formula for spine disorders is appropriate, and 
the claim for a higher schedular evaluation must be denied.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In his May 2006 notice of disagreement, the Veteran stated 
that due to his back disability, he was having a difficult 
time being hired at jobs that could provide substantial 
income for him and his children.  Furthermore, in a September 
2006 written statement (VA Form 21-4142), the Veteran stated 
that obtaining suitable employment had been challenging since 
he was released from active duty service.  The Veteran's 
statements raise the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
back disability are pain, lack of endurance, stiffness, 
weakness, and limitation of back motion.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain with mechanical back pain is denied.


REMAND

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In his May 2006 notice of disagreement, the Veteran stated 
that due to his back disability, he was having a difficult 
time being hired at jobs that could provide substantial 
income for him and his children.  In a September 2006 written 
statement (VA Form 21-4142), he stated that obtaining 
suitable employment had been challenging since he was 
released from active duty service.  Also, a February 2008 
Social Security Administration (SSA) disability determination 
indicates that the Veteran was not working and that he 
claimed he became unable to function and/or work in June 
2007.  The SSA determination further reveals that his last 
job as of February 2008 was as a security officer and that he 
held that position until October 2007.

The RO has not adjudicated the issue of entitlement to a TDIU 
and the issue is therefore being remanded.  

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the issue of 
entitlement TDIU, after undertaking any 
development deemed necessary for this 
determination (i.e., a VA examination).  
If this benefit remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


